Citation Nr: 0335067	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-12 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches with 
otitis media of the right ear.

2.  Entitlement to service connection for residuals of 
excision of left hydrocele.

3.  Entitlement to service connection for swelling of the 
left lower leg and foot.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to a compensable initial evaluation for 
incisional hernia repairs.

7.  Entitlement to an initial evaluation in excess of 10 
percent for seborrheic keratoses.

8.  Entitlement to an initial evaluation in excess of 10 
percent for shell fragment wound of the left forearm.

9.  Entitlement to an initial evaluation in excess of 10 
percent for shell fragment wound of the right index finger.

10.  Entitlement to a higher evaluation for left 
ureteronephrectomy with partial cystectomy for transitional 
cell carcinoma, currently rated at 30 percent. 


REPRESENTATION

Veteran represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to February 
1947 and from March 1948 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 2001 and October 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina (RO).  The issue 
of entitlement to service connection for swelling of the left 
lower leg and foot will be addressed in the remand appended 
to this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence of current 
headaches with otitis media of the right ear related to the 
veteran's period of active service.

3.  The record contains no medical evidence that relates 
residuals of excision of left hydrocele to the veteran's 
period of active service.

4.  The record contains no medical evidence of a current left 
ankle disability related to the veteran's period of active 
service.

5.  The record contains no medical evidence of a current 
right knee disability related to the veteran's period of 
active service.

6.  The veteran's incisional hernia repairs are well healed 
with no residuals.

7.  The veteran's seborrheic keratoses are productive of 
extensive lesions of exposed areas.

8.  The veteran's shell fragment wound of the left forearm is 
manifested by some limitation of extension of the ring and 
small fingers.

9.  The veteran's shell fragment wound of the right index 
finger is characterized by a healed amputation wound of the 
middle phalanx.

10.  The veteran's left ureteronephrectomy with partial 
cystectomy for transitional cell carcinoma is not productive 
of any ratable residuals.



CONCLUSIONS OF LAW

1.  Headaches with otitis media of the right ear were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.303, 3.304, 3.307, 3.309 (2003).

2.  Residuals of excision of left hydrocele were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304, 3.307, 3.309 (2003).

3.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304, 3.307, 3.309 (2003).

4.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304, 3.307, 3.309 (2003).

5.  The criteria for a compensable evaluation for incisional 
hernia repairs have not been met.  38 U.S.C.A. § 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.1-4.14, 4.114, Diagnostic Code 7339 (2003).

6.  The criteria for an initial 30 percent evaluation for 
seborrheic keratoses have been met.  38 U.S.C.A. § 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.1-4.14, 4.118, Diagnostic Code 7806 (2003).

7.  The criteria for an initial evaluation in excess of 10 
percent for shell fragment wound of the left forearm have not 
been met.  38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.73, 
Diagnostic Code 5308 (2003).

8.  The criteria for an initial evaluation in excess of 10 
percent for shell fragment wound of the right index finger 
have not been met.  38 U.S.C.A. § 1155, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.71a, 
Diagnostic Code 5225 (2003).

9.  The criteria for an evaluation in excess of 30 percent 
for left ureteronephrectomy with partial cystectomy for 
transitional cell carcinoma have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.1-4.14, 4.115b, Diagnostic Code 7500 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claims by means of 
numerous documents including the September 2001 and October 
2002 rating decisions, the April 2002 and April 2003 
Statements of the Case, and the September 2002 and February 
2003 Supplemental Statements of the Case.  The veteran was 
specifically advised of the provisions of the VCAA in letters 
from the RO dated June 2001, March 2002, and April 2002.

In these documents, the veteran was informed of the basis for 
the denial of his claims, of the type of evidence that he 
needed to submit to substantiate his claims, and of all 
regulations pertinent to his claims.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  Therefore, the 
Board finds that these various documents and letters provided 
to the veteran satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The Board concedes that the VCAA letters provided to the 
veteran by the RO contained a time limit for the submission 
of evidence that is now impermissible.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
However, the Board finds this error to be harmless because 
the RO continued to request and to obtain evidence beyond the 
pertinent date.  Therefore, the Board finds that the veteran 
was cognizant of his right to submit evidence and that he was 
not prejudiced by the language contained in the letters from 
the RO. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered the 
service medical records, VA clinical records, and private 
medical records.  The RO afforded the veteran VA examinations 
in relation to his increased rating claims.  The veteran did 
not request a personal hearing.  

The Board recognizes that the RO generally did not afford the 
veteran VA examinations in relation to his service connection 
claims.  The Board finds that the RO had no obligation to 
obtain medical examinations or opinions because, as explained 
below, the veteran presented no evidence of current 
disability that may be related to active service.  A recent 
opinion of the U.S. Court of Appeals for the Federal Circuit 
upheld the statutory provision that requires VA to obtain a 
medical examination or opinion only when the record indicates 
that the disability may be related to active service but does 
not contain sufficient medical evidence to make a decision on 
the claim.  In other words, the veteran is required to show 
some causal connection between his disability and his 
military service.  See Wells v. Principi, 326 F.3d 1381 
(2003).  Accordingly, the Board finds that the RO has 
fulfilled its duty to assist the veteran and that no further 
action is necessary to comply with the VCAA.  

I.  Service Connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2003).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2003).  In addition, if certain diseases become 
manifest to a compensable degree within one year after the 
veteran's military service ended, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307, 3.309 (2003).

A.	Headaches with Otitis Media

The service medical records include complaints of headaches 
as symptoms of the flu in September 1951, February 1963, and 
February 1965.  The veteran also complained of headaches 
associated with reading during an eye examination in January 
1956.  The veteran received treatment for external otitis 
media of the right ear in October 1948, August and September 
1962, and December 1965.  In September 1966, the veteran was 
hospitalized with pneumonia and complained of an associated 
headache.  While in the hospital, he developed external 
otitis media of the right ear that was treated and cured.  
The April 1967 retirement examination was negative for any 
subjective complaints or objective findings.

A review of the medical records associated with the claims 
file discloses no current treatment or diagnosis of headaches 
or otitis media.  As the veteran was discharged from active 
service more than 35 years ago, he must present some medical 
evidence of a current disability or of continuity or 
chronicity of symptoms.  The veteran has failed to do so.  
Therefore, the Board finds that the headaches and the 
episodes of otitis media in service were no more than acute 
conditions that resolved during active service.  This finding 
is supported by the separation examination and the complete 
lack of medical evidence following active service.  In the 
absence of a current disability, service connection must be 
denied.

B.	Left Hydrocele

The service medical records contain no findings of a left 
hydrocele.  Records from M. O. Khan, M.D., show that the 
veteran had drainage of a left hydrocele in July 1984 and 
records from University Hospital show that the veteran 
underwent excision of the left hydrocele in February 1985.  
The remainder of the medical records associated with the 
claims file contain no findings relevant to a left hydrocele.

At an April 2002 VA examination, the veteran reported a 
history of left hydrocele removal and subsequent swelling of 
the left leg.  Physical examination found no abnormality.  
The veteran was assessed with status post left-sided 
hydrocele repair of the left scrotal sac.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for residuals of excision of left hydrocele.  In short, the 
record contains no medical evidence that the veteran's left 
hydrocele was related to active service or to a service-
connected disability.  The record also contains no evidence 
of a current disability due to the hydrocele excision.  The 
evidence merely shows that the veteran had a left hydrocele 
many years following active service and underwent excision of 
this hydrocele.  In the absence of any competent evidence 
that relates the left hydrocele to active service, the claim 
is denied.

C.	Left Ankle 

The service medical records show that the veteran sprained 
his left ankle in April 1961.  The x-ray report was negative 
and the swelling resolved within a few days.  The remainder 
of the service medical records and the April 1967 retirement 
examination were negative.  The VA and private medical 
records associated with the claims file contain no findings 
of a left ankle disability.  A March 1998 VA evaluation noted 
full range of motion of all joints.

Consequently, the medical evidence fails to establish the 
existence of a current disability or continuity or chronicity 
of ankle symptoms since active service.  Therefore, the Board 
finds that the ankle sprain in service was an acute condition 
that resolved during active service.  This finding is 
supported by the separation examination and the complete lack 
of medical evidence following active service.  In the absence 
of a current disability, service connection must be denied.  
The Board notes that the issue of entitlement to service 
connection for swelling of the left lower extremity and foot 
is being adjudicated as a separate issue.

D.	Right Knee

The medical records associated with the claims file, 
including the service medical records, VA and military 
hospital records, and private medical records, are completely 
devoid of any complaints or findings regarding the right 
knee.  Records from Moncrief Army Hospital show that the 
veteran was seen for left knee pain in December 2000.  In the 
absence of any evidence of a past or current disability, 
service connection is denied.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 2002).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  When the assignment of an initial rating 
award is at issue, VA must consider all evidence of the 
veteran's disability as is necessary to evaluate the severity 
from the effective date of service connection through the 
present.  It is not only the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.	Incisional Hernia Repairs

The record shows that the RO granted service connection for 
incisional hernia repairs in an October 2002 rating decision 
and assigned a noncompensable evaluation effective from April 
2002.  The veteran disagreed with this initial evaluation.

Records from Moncrief Army Hospital show that the veteran 
underwent incisional hernia repairs in January 1998.  At 
follow-ups performed from February through June 1998, the 
wounds were observed to be well healed and the veteran voiced 
no complaints.  VA treatment records dated in April and May 
2000 show that the veteran was seen status post repair of 
recurrent incisional hernia.  It was determined to be well 
healed.  A March 2001 report from Barnwell Hospital found no 
edema, tenderness, or abnormality in the area of the 
incisions.  At an April 2002 VA examination, the examiner 
found no ventral or inguinal hernia.

The veteran's incisional hernia repairs have been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7339 (2003).  Under this Diagnostic 
Code, a noncompensable rating is assigned for wounds, 
postoperative, healed, no disability, belt not indicated.  
For an increased rating to 20 percent, hernia must be small, 
not well supported by belt under ordinary conditions, or 
healed ventral hernia or postoperative wounds with weakening 
of the abdominal wall and indication for a support belt.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable rating.  The medical evidence 
has identified no recurrence of hernia, and no residuals or 
postoperative symptoms associated with the hernia repairs.  
In the absence of any identifiable disability, a 
noncompensable evaluation is warranted and the benefit sought 
on appeal is denied.

B.	Seborrheic Keratoses

The record shows that the RO granted service connection for 
seborrheic keratoses in an October 2002 rating decision and 
assigned a 10 percent evaluation effective from January 2002.  
The veteran disagreed with this initial evaluation.

VA treatment records show that the veteran had multiple and 
severe actinic and seborrheic keratoses on his hands, arms, 
face, ears, and chest from June 1999 through June 2002.  The 
veteran had liquid nitrogen applied on several occasions and 
the areas of actinic change were described as diffuse and 
numerous.  In April 2002, the veteran underwent resection of 
a number of skin lesions on the face and neck.  The pathology 
report showed that all lesions were advanced actinic 
keratoses with vesicle formation and chronic inflammation.  
At a May 2002 follow-up, the veteran continued to have 
seborrheic keratoses on his back and more than 15 actinic 
keratoses were treated over his face, arms, and ears.  

At a September 2002 VA examination, the veteran reported that 
he had undergone surgical removal of several lesions from his 
face, arms, chest, back, and legs.  The disease was most 
severe on his face and forearms.  Physical examination 
revealed red, erythematous skin on the face, with multiple 
sites of cryosurgery and a healing scar on the forehead from 
melanoma surgery.  The veteran had multiple lesions that had 
been burned or surgically removed on his forearms, chest, and 
back.  He also had multiple seborrheic keratoses on his 
chest, back, and legs.  The veteran was diagnosed with 
history of skin cancer, melanoma; history of actinic 
keratoses, which is a premalignant condition leading to 
squamous cell carcinoma; and multiple seborrheic keratoses.

The veteran's seborrheic keratoses have been assigned a 10 
percent schedular evaluation by analogy to 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003).  During the pendency of this 
appeal, the criteria for evaluating skin disorders were 
changed.  The RO evaluated the veteran's seborrheic keratoses 
under both sets of criteria.  Under the former Diagnostic 
Code 7806, a 10 percent rating was warranted for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for eczema with exudation or itching which is constant, 
extensive lesions, or marked disfigurement.  Finally, a 50 
percent rating was warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when it is exceptionally repugnant.

Under the revised criteria for dermatitis or eczema, a 10 
percent evaluation is assigned when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.  An 
increased rating of 30 percent requires 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12 
month period.  A 60 percent rating requires that more of the 
body be affected and near constant therapy.

Applying the above criteria to the facts of this case, the 
Board finds that the requirements for a 30 percent evaluation 
have been met under either the former or the revised 
criteria.  In this regard, the veteran's skin disorder is 
manifested by extensive lesions under the former criteria, 
and affects at least 20 percent of exposed areas as required 
under the revised criteria.  The VA treatment records show 
ongoing treatment for extensive lesions of the face, chest, 
arms, and back.  The VA examination confirmed the presence of 
multiple lesions and surgical residuals due to the skin 
disorder.  Therefore, the veteran's overall disability 
picture more closely approximates a 30 percent rating.

Nevertheless, the Board finds that the requirements for an 
evaluation in excess of 30 percent under either the former or 
the revised criteria have not been met.  The record does not 
show ulceration or extensive exfoliation or crusting, 
systemic or nervous manifestations, exceptional repugnance, 
more than 40 percent of body or exposed areas affected, or 
near constant therapy.  The Board has considered an 
alternative rating under Diagnostic Code 7800 for 
disfigurement of the head, face, or neck, but finds that it 
would not afford the veteran a higher rating.  Accordingly, 
an evaluation of 30 percent, but no more than 30 percent, is 
granted.

C.	Left Forearm

The record shows that the RO granted service connection for 
shell fragment wound residuals of the left forearm in a 
September 2001 rating decision and assigned a noncompensable 
evaluation effective from May 2001.  The veteran disagreed 
with this initial evaluation.  During the course of this 
appeal, the RO increased the assigned evaluation to 10 
percent effective from May 2001.  

Service medical records show that the veteran sustained a 
wound, missile, perforating, left forearm, with involvement 
of ulnar nerve, no artery involvement in September 1950.  The 
current medical records associated with the claims file show 
no treatment of the left forearm.

At a September 2001 VA examination, the examiner stated that 
the left forearm wound was a through and through injury with 
injury to the extensor tendons that had not been repaired.  
The veteran could extend the digits to a point that was 
functional for him.  Flexion was not affected and the veteran 
had good flexion resistance.  Extension of the small finger 
was 30 degrees short at the metacarpophalangeal joint with 
full extension of the distal and proximal interphalangeal 
joints.  The ring finger was 15 degrees short of full 
extension at the metacarpophalangeal joint with full 
extension of the distal and proximal interphalangeal joints.  
There were no motor or sensory deficits.  The x-ray report 
found no bony abnormality or soft tissue swelling of the arm.

The veteran's shell fragment wound of the left forearm has 
been assigned a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5308 (2003).  This 
Diagnostic Code evaluates the severity of injuries to Muscle 
Group VIII which includes those muscles arising mainly from 
external condyle of humerus: extensors of carpus, fingers, 
and thumb; supinator.  A moderate injury is rated at 10 
percent, and a moderately severe injury is rated at 20 
percent for either the dominant or nondominant extremity.

A moderate muscle injury is shown when there is a through and 
through or deep penetrating wound of short track from a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, and there are 
residuals of debridement, or prolonged infection.  See 38 
C.F.R. § 4.56 (2003).  Further, service department records or 
other evidence of in-service treatment for the wound must be 
shown, with consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles. 

A moderately severe injury to a muscle must be a through and 
through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular cicatrization.  A history post-
wounding of prolonged hospitalization in service for 
treatment, and a record of consistent complaint of the 
cardinal signs and symptoms of muscle disability, and if 
present, evidence of inability to keep up with work 
requirements must be shown.  Id.

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
the assignment of a higher evaluation for the veteran's shell 
fragment wound of the left forearm.  The VA examination found 
only limited extension of the small and ring fingers.  The 
veteran had full flexion, no motor or sensory deficits, and 
no bony or tissue abnormality.  It was also noted that the 
veteran could perform extension to a point that was 
functional for him.  The veteran complained of no cardinal 
signs or symptoms of muscle disability, such as weakness or 
fatigue.  Accordingly, the Board finds that the shell 
fragment wound of the left forearm constitutes no more than a 
moderate muscle disability and a higher evaluation is denied.

D.	Right Index Finger

The record shows that the RO granted service connection for 
shell fragment wound of the right index finger in a September 
2001 rating decision and assigned a 10 percent evaluation 
effective from May 2001.  The veteran disagreed with this 
initial evaluation.  

Service medical records show that the veteran sustained an 
amputation, traumatic, right index finger, middle of middle 
phalanx.  The amputation wound healed in October 1950.

A September 2001 x-ray report of the right hand showed that 
the second middle phalanx had been amputated.  A September 
2002 VA examination noted that the right index finger showed 
healed amputation of the distal and middle phalanx.

The veteran's shell fragment wound of the right index finger 
has been assigned a schedular 10 percent evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2003) for 
ankylosis of the index finger.  A ten percent evaluation is 
the highest available rating for either favorable or 
unfavorable ankylosis of the index finger.  As instructed by 
the note to Diagnostic Code 5225, the Board has considered 
the alternative Diagnostic Code for amputation.  However, 
Diagnostic Code 5153 for the amputation of the index finger 
allows for a 10 percent rating for amputation through middle 
phalanx or at distal joint.  Accordingly, the application of 
Diagnostic Code 5153 affords the veteran no greater benefit.

Finally, as instructed by the note to Diagnostic Code 5225, 
the Board also considered whether the ankylosis of the index 
finger has affected the function of the remaining fingers or 
hand.  However, the record contains no evidence that the 
index finger has caused such impairment.  Consequently, the 
Board cannot identify any basis for a higher evaluation and 
the appeal is denied.

E.	Left Ureteronephrectomy

The record shows that the RO granted service connection for 
left ureteronephrectomy with partial cystectomy for 
transitional cell carcinoma in an October 1993 rating 
decision and assigned a 30 percent evaluation effective from 
October 1992.  Subsequent rating decisions, including the 
October 2002 rating decision on appeal, have confirmed and 
continued this evaluation.

In relation to the current appeal, a VA clinical record dated 
in November 2000 noted that the veteran was followed yearly 
with cystoscopies and that all had been normal.  The veteran 
also had a recent intravenous pyelogram that was normal.  He 
had no complaints and was voiding well.  A Moncrief Army 
Hospital urology consultation found no evidence of recurrence 
in July 2001.

At an April 2002 VA examination, the veteran stated that his 
right kidney was doing fine and that he had no problems.  He 
experienced no dysuria, frequency, or incontinence.  He had 
no history of urinary tract infection, renal stone, or renal 
colic.  He did not use absorbent materials and he did not 
require catheterization.  Physical evaluation and diagnostic 
tests were negative.  The veteran was assessed with status 
post left ureteronephrectomy with partial cholecystectomy for 
transitional cell carcinoma of ureter.

The veteran's left ureteronephrectomy with partial cystectomy 
has been assigned a schedular 30 percent evaluation pursuant 
to 38 C.F.R. § 4.115b, Diagnostic Code 7500 (2003) for the 
removal of one kidney.  This Diagnostic Code establishes a 
minimum 30 percent evaluation for the removal of one kidney.  
Higher evaluations are to be rated as renal dysfunction if 
there is nephritis, infection, or pathology of the other 
kidney.  Likewise, Diagnostic Code 7538 for malignant 
neoplasms of the genitourinary system states that, if there 
has been no local reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

In the present case, there is no evidence of any residuals 
related to the left ureteronephrectomy with partial 
cystectomy.  The VA examination was completely negative for 
subjective complaints or objective findings.  In the absence 
of any residuals or symptoms associated with the previous 
cancer, a 30 percent evaluation is the highest possible 
rating and the appeal must be denied.

For all of the veteran's claims for increased evaluations, 
the potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).


ORDER

Service connection for headaches with otitis media of the 
right ear is denied.

Service connection for residuals of excision of left 
hydrocele is denied.

Service connection for a left ankle disability is denied.

Service connection for a right knee disability is denied.

A compensable evaluation for incisional hernia repairs is 
denied.

An evaluation of 30 percent for seborrheic keratoses is 
granted, subject to the provisions governing the award of 
monetary benefits.

An evaluation in excess of 10 percent for shell fragment 
wound of the left forearm is denied.

An evaluation in excess of 10 percent for shell fragment 
wound of the right index finger is denied.

An evaluation in excess of 30 percent for left 
ureteronephrectomy with partial cystectomy for transitional 
cell carcinoma is denied.


REMAND

The Board finds that additional development is necessary 
before the Board may proceed with appellate review of the 
issue of entitlement to service connection for swelling of 
the left lower leg and foot.  In this regard, the Board notes 
that records from Moncrief Army Hospital document lower 
extremity edema in November and December 1992.  VA treatment 
records dated in November 1999, and May and October 2000 
noted 1+ edema of the left lower extremity.

At a September 2001 VA examination, the examiner stated that 
the veteran had a history of left inguinal node dissection 
and retroperitoneal node dissection on the left side and that 
he now had significant swelling of the left leg which was 2+ 
compared to the contralateral side.  At an April 2002 VA 
examination, the veteran reported that he had a varicose vein 
removed from his left leg and that his leg was now swollen.  
The veteran was assessed with swelling of the leg.  A 
September 2002 VA examination noted pitting edema of the left 
leg.  In a November 2002 report from Dr. Khan, he stated that 
he believed that the veteran's left leg edema was secondary 
to the radical nephrectomy with lymphadenectomy.  

Accordingly, the record contains medical evidence that 
indicates that the veteran's swelling of the left lower leg 
and foot may be secondary to his service-connected 
ureteronephrectomy with partial cystectomy.  However, it is 
unclear whether the swelling constitutes a separate 
compensable disability and whether it may be due to one of 
the veteran's nonservice-connected disabilities.  Therefore, 
the Board finds that a VA medical examination and opinion to 
address these questions would be helpful in the resolution of 
this claim.

This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
private and VA medical records not 
previously associated with the claims 
file.  

4.  The RO should schedule the veteran 
for the appropriate VA specialty 
examination to ascertain the nature and 
etiology of his left lower extremity 
swelling.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner should opine whether it is at 
least as likely as not that any current 
swelling of the left lower leg and foot 
is related to the veteran's service-
connected left ureteronephrectomy with 
partial cystectomy or otherwise to his 
period of active service.  The opinion 
should be supported by a complete medical 
rationale and should identify the 
relevant facts relied upon.

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
pertinent to the issue on appeal, and the 
applicable law and regulations.  After 
the appropriate period of time in which 
to respond has been provided, the case 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



